Citation Nr: 1829660	
Decision Date: 07/10/18    Archive Date: 07/24/18

DOCKET NO.  15-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Parkinson's Disease.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973, and November 1974 to November 1977 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.


FINDING OF FACT

In August 2017, the Board received notification through the First Notice of Death Program that the Veteran died in August 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

In this regard, the Board observes that prior to the Veteran's death, in December 2016, a new fiduciary had been appointed to assist him in managing his benefits.  However, at this time, the fiduciary has not yet filed any request to substitute, including a claim for accrued benefits, survivor's pension, or dependency and indemnity compensation, nor indicated her eligibility for such benefits under 38 C.F.R. § 3.1010.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 









ORDER

The appeal of the claim for entitlement to service connection for hypertension is dismissed.

The appeal of the claim for entitlement to service connection for Parkinson's Disease is dismissed.

The appeal of the claim for entitlement to service connection for peripheral neuropathy of the left lower extremity is dismissed.

The appeal of the claim for entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed.



		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


